Citation Nr: 1719999	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-20 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.   

2.  Entitlement to a higher initial disability rating for diabetes mellitus (diabetes), rated as 10 percent disabling prior to May 29, 2012, and as 20 percent disabling from that day forward.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. B., Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to April 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a December 2016 rating decision, an increased initial rating of 20 percent was granted for diabetes, effective May 29, 2012.  As a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded, the claim for a higher initial rating for right shoulder disability remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to May 29, 2012, diabetes was managed through restricted diet without the need for oral medication, insulin, or regulation of activity.  

2.  Beginning May 29, 2012, diabetes is managed through the use of oral medication and restricted diet without the use of insulin or regulation of activities.

3.  Throughout the appeal, the Veteran has level II hearing in the right ear and level I hearing in the left ear.  


CONCLUSIONS OF LAW

1.  Prior to May 29, 2012, the criteria for an initial disability rating in excess of 10 percent for diabetes are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

2.  Beginning May 29, 2012, the criteria for an initial disability rating in excess of 20 percent for diabetes are not met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

3.  The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85 (Tables VI, VIA and VII, Diagnostic Code 6100), 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Diabetes

The Veteran contends that his diabetes is worse than currently rated.  The disability is rated as 10 percent disabling prior to May 29, 2012, and as 20 percent disabling from that day forward.  

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin or an oral hypoglycemic agent and restricted diet.  The criteria for a 40 percent rating are met where diabetes mellitus requires insulin, restricted diet, and regulation of activities.  The 60 percent rating criteria requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  In addition to the criteria for the 60 percent rating, a 100 percent rating requires more than one daily insulin injection and episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year.  Id.
Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating or higher under Diagnostic Code 7913.  Camacho v. Nicholson, 
21 Vet. App. 360, 364 (2007).

The criteria for rating diabetes are conjunctive, meaning that each criterion for any given rating must be met before that rating is awarded.  Middleton v. Shinseki, 
727 F.3d 1172 (Fed. Cir. 2013).  Therefore, in order for a higher rating to be warranted in this case prior to May 29, 2012, the evidence must first demonstrate that the Veteran's diabetes requires restricted diet and either insulin or an oral hypoglycemic agent.  Beginning May 29, 2012, the record must demonstrate the use of insulin, restricted diet, and regulation of activities.  
The Board finds that a higher initial rating is not warranted for either period on appeal.  Prior to May 29, 2012, the evidence demonstrates that the Veteran's diabetes was well-managed and stable solely through restricting his diet.  There is no medical evidence, including in the VA and private treatment records, nor are there lay statements asserting that oral hypoglycemic agents or insulin were required prior to that date.  As such, an initial schedular disability rating in excess of 10 percent is not warranted prior to May 29, 2012.  

Beginning May 29, 2012, the record demonstrates that the Veteran began to use metformin in order to manage his diabetes.  The record, including both medical and lay evidence, does not demonstrate that the Veteran has required the use of insulin or doctor-prescribed regulation of his activities in order to manage and control his diabetes during this period.  The 2016 VA examiner specifically found that the Veteran's diabetes does not require restriction of any activity or the use of insulin. 
As such, the Board finds that an initial schedular disability rating in excess of 20 percent is not warranted beginning May 29, 2012.  

Moreover, the Veteran has not reported any additional functional impairment directly related to his diabetes and all other residual disabilities have been adjudicated in separate claims not currently before the Board.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his diabetes is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

Given the lack of competent and credible evidence in support of the claim, the evidence does not demonstrate that an initial disability rating for diabetes in excess of 10 percent prior to May 29, 2012, and in excess of 20 percent from that day forward is warranted.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for a higher initial rating for diabetes, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss is worse than the noncompensable rating currently assigned.  

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2016).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a) (2016).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 (b) (2016).

Based on the evidence of record, a compensable rating is not warranted.  The first audiogram evidence during the claim is a VA audiologic evaluation in February 2011, where pure tone thresholds, in decibels, on air conduction study were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
70
70
45
LEFT
20
20
30
45
29

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The examiner noted that the Veteran was able to complete the speech audiometry testing without any pauses or breaks.  Bilateral sensorineural hearing loss was diagnosed.

Upon VA audiology examination April 2016, pure tone thresholds, in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
35
85
80
60
LEFT
25
35
45
50
39

Speech audiometry revealed speech recognition ability of 92 percent in each ear.  Bilateral sensorineural hearing loss was diagnosed.

Regarding the functional impact of the Veteran's bilateral hearing loss, the Veteran reported in a June 2013 VA Form 9 and the April 2016 VA examination the  difficulty following, hearing, and understanding conversation in the presence of background noise and over the phone.  

With respect to the right ear, the greatest pure tone threshold average was 60 decibels with a speech recognition score of 92 percent.  This translates to Level II hearing impairment for the right ear under Table VI.     

With respect to the left ear, the greatest pure tone threshold average was 39 decibels with a speech recognition score of 92 percent.  This translates to Level I hearing impairment under Table VI for the left ear.  

Level I hearing impairment in one ear and level II hearing impairment in the other ear warrants a noncompensable or zero percent rating under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  Accordingly, an increased schedular rating is not warranted.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his bilateral hearing loss disabilities are worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  
On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Veteran's diabetes requires a restricted diet and the use of oral hypoglycemic medication.  The Veteran has not reported any functional limitation resulting from the diabetes itself, and all other residual disabilities have been service-connected and evaluated in separate claims.  When asked about the functional impact of his hearing loss during the VA examinations mentioned above, he reported only a loss of hearing acuity that led to difficulty hearing people on the phone and with background noise.  This manifestation of loss of acuity is specifically contemplated in the rating criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

Finally, entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016).  In this case, the Veteran is rated as 100 percent disabled effective February 27, 2016, the date his application for TDIU was received.  As such, from that day forward, the question of entitlement to TDIU is moot.  See 38 C.F.R. § 4.16(a) (2016) (a TDIU is assigned where the schedular rating is less than total).  Prior to that date, the Veteran did not contemporaneously allege unemployability due to his diabetes and bilateral hearing loss.  As such, consideration of TDIU is not warranted.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2010. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, private, and VA treatment records are associated with the claims file and the Veteran has not identified any outstanding and available treatment records to VA.  

VA provided adequate examinations.  As discussed above, the Board finds that the VA medical examinations obtained in this case are adequate, as they are predicated on a full examination of the Veteran.  The examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided all necessary findings as well as a complete rationale for the opinions stated, relying on the evidence reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding bilateral hearing loss has been met 38 C.F.R. § 3.159(c)(4).  In addition, there is no evidence of a worsening of diabetes or bilateral hearing loss since the last VA examinations of record.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


ORDER

Prior to May 29, 2012, a higher initial disability rating in excess of 10 percent for diabetes is denied. 

Beginning May 29, 2012, a higher initial disability rating in excess of 20 percent for diabetes is denied.  

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


